DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application claims foreign priority to Japan Document No. 2017-65138 filed March 29, 2017.
Status
This Office Action is in response to Applicants’ Amendment and Remarks filed on September 29, 2021 wherein Claim 1 is amended to change the breadth of the claims.  Claims 1-5 are pending in the instant application, which will be examined on the merits herein.

The following ground of rejection of record in the previous Office Action is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Narita (US Patent No. 9,481,738 B2, provided with the PTO-892 dated 10/5/2018) in view of Spurlin (US Patent No. 2,207,076, provided with the PTO-892 dated 10/5/2018) and Justus (US Patent No. 4,549,415, provided with the attached PTO-892).
	Applicants claim a method for producing a cellulose ether, comprising: removing a surface layer on at least one of the circumferential side and the ends of pulp in a form of a roll, or removing a surface layer on at least one side of pulp in a form of a bale, to obtain surface-removed pulp, wherein the removed surface layer was a part of the pulp, cutting or pulverizing the surface-removed pulp free of the removed surface layer(s) to obtain cellulose pulp in a form of a sheet, chip, or powder, bringing the obtained cellulose pulp into contact with an alkali metal hydroxide solution to obtain alkali cellulose, reacting the alkali cellulose with an alkylating agent to obtain a reaction product mixture, and subjecting the reaction product mixture to purification to obtain the cellulose ether.
	The Narita patent discloses a known method for preparing alkali cellulose, which includes a method comprising the steps of adding an alkali to a powdery pulp, which nd paragraph).   In Example 1, the Narita patent discloses powdered pulp and sodium hydroxide solution being supplied to high speed disperser to produce alkali cellulose materials, and the alkali cellulose being subjected to methyl chloride and propylene oxide for reaction, wherein the product obtained was washed, dried and pulverized to produce hydroxypropylmethyl cellulose (see column 6, lines 21-47).  Example 2 of the Narita patent discloses pulp chips brought into contact with sodium hydroxide solution to produce alkali cellulose materials, wherein the alkali cellulose was subjected to methyl chloride and propylene oxide for reaction, where the obtained product was washed, dried and pulverized to produce hydroxypropylmethyl cellulose (see column 6, line 58 to column 7, line 16).  The above description of the Narita patent suggests that the method recited in instant Claim 1, including the steps of pulverizing pulp to obtain a sheet, chip or powdery cellulose pulp and bringing the obtained cellulose pulp into contact with an alkali metal hydroxide solution to obtain alkali cellulose is known in the art.  The pulverization described in the Narita patent would include forming cellulose pulp from a cellulose having a bale or hexahedron shape whose surface layer on at least one side is removed.  Applicants are reminded that particle size does not render a process for producing a chemical composition patentable when the range is embraced by the prior art, in the absence of evidence of superior results.  In re Reven (CCPA 1968) 390 F2d 997, 156 USPQ 679.  According, the surface layer of the pulp on at least one of the ends being removed in a depth of 2.5 to 25% of a roll width does not provide unexpected results.  The Applicants are also reminded of the case law In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform 
	The instantly claimed method for producing a cellulose ether differs from the method disclosed in the Narita patent by claiming a step of subjecting the reaction product mixture to purification to obtain the cellulose ether.
	However, the Spurlin patent suggests that purification of reaction product mixture is known in the art by disclosing a method for the purification of crude ethyl cellulose to free it from impurities usual in the crude reaction product mixture (see page 1, left column, lines 4-5 and the examples).
	The instantly claimed method also differ from the method disclosed in the Narita patent by claiming a step that involve removing a surface layer on pulp in the form of a roll to obtain surface-removed pulp.
	However, the removal of pulp from surface of pulp in the form of a roll is known in the art.  See column 4, lines 62-68 of the Justus patent wherein the Justus patent discloses a procedure for obtaining wood cellulose pulp fibers wherein a looped wire traveling over supporting rolls and the pulp fibers pass between the interior of the wire and a roll with the pulp fibers being carried between a roll and the wire in a chamber and the pulp being removed from the surface of the roll after it is elevated out of the chamber. This procedure to obtain surface removed pulp in the Justus patent embraces the procedure to obtain surface removed pulp recited in instant Claim 1.  Once the cellulose pulp is obtained in the Justus patent it would be obvious to further process the cellulose pulp using the procedures as describe above in the Narita patent.  
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Narita patent with the teaching of the Spurlin patent and Justus patent to reject the instant claims since each of the references disclose methods for producing cellulose products.
.
Response to Arguments
Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive. Applicants argue against the rejection on the ground that the differences in the 1% viscosity values disclosed in the instant specification between Examples 1-5 and Comparative Examples 1 and 2 is significant.  The viscosity values disclosed in Examples 1-5 and Comparative Examples 1 and 2 were presented in Table 1 on page 18 of the instant specification.  It is noticed in Table 1 that the viscosity values for Examples 1-4 are higher than the viscosity values disclosed for Comparative Examples 1 and 2.  However, the viscosity value for Example 5 using the instantly claimed method at 23500 mPa•s falls below the viscosity value for Comparative Example 1 at 23600 mPa•s representing the prior art method.  Accordingly, the viscosity values for Example 5 and Comparative Example 1 does not suggest a significant difference in the viscosity values using prior art methods and the method recited for the instantly claimed invention.
Accordingly, the rejection of Claims 1-5 under 35 U.S.C. 103 as being unpatentable over Narita (US Patent No. 9,481,738 B2) in view of Spurlin (US Patent No. 2,207,076) and Justus (US Patent No. 4,549,415) is maintained for the reasons of record.

	No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623